              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 THE ESTATE OF KRISTINA ANN
 FIEBRINK by Special Administrator
 Nathaniel Cade, Jr., THE ESTATE OF
 ANGELICA M. FIEBRINK, JOSE D.                      Case No. 18-CV-832-JPS
 MARTINEZ, JR., and ROBERT
 MARTINEZ,
                                                                  ORDER
                     Plaintiffs,

 v.

 ARMOR CORRECTIONAL HEALTH
 SERVICES, INC., VERONICA
 WALLACE, BRITENY R. KIRK, EVA
 CAGE, BRANDON DECKER,
 MILWAUKEE COUNTY, LATISHA
 AIKENS, LATRAIL COLE,
 WISCONSIN COUNTY MUTUAL
 INSURANCE CORPORATION, and
 JOHN DOES 1-20,

                     Defendants.


       This action arises from the death of Kristina Fiebrink (“Fiebrink”) on

August 28, 2016 at the Milwaukee County Justice Facility (“MCJF”). On

October 16, 2018, Plaintiffs filed an amended complaint alleging civil rights

violations and wrongful death claims on behalf of Fiebrink as a result of

inadequate health care at MCJF. (Docket #57). Specifically, the claims

include a Section 1983 claim based on an Eighth Amendment violation of

Fiebrink’s right to medical care against all defendants; a Monell claim

against Milwaukee County and Armor Correctional Health Services, Inc.

(“Armor”); a loss of companionship claim against all defendants based on
the Section 1983 claim; a state law negligence claim against all defendants;

and a state law loss of companionship claim against all defendants based

on the negligence claim. Id. at 23–32. On October 30, 2018, Armor filed a

motion to dismiss Counts One and Two of the Plaintiffs’ amended

complaint. (Docket #74). On March 8, 2019, Milwaukee County, Latisha

Aikens (“Aikens”), Latrail Cole (“Cole”), and Wisconsin County Mutual

Insurance Corporation (collectively “County Defendants”); Armor and

Brandon Decker (“Decker”) (collectively “Armor Defendants”); Eva Cage

(“Cage”) and Briteny Kirk (“Kirk”); and Veronica Wallace (“Wallace”) filed

motions for summary judgment. (Docket #193, #210, #219, and #223). The

motion to dismiss will be addressed first, and granted in part, for the

reasons stated below. The motions for summary judgment will also be

granted in part, for the reasons stated below.1

1.     ARMOR’S MOTION TO DISMISS

       Armor filed a motion to dismiss Counts One and Two of Plaintiffs’

amended complaint. With regard to Count One, Armor argues that it

cannot be liable for constitutional violations under a respondeat superior

theory. With regard to Count Two, Armor contends that the Monell claims

are overly broad, lack allegations of a widespread policy that caused similar

incidents, and lack allegations that the policy was the moving force behind

Fiebrink’s injuries. For the reasons explained below, Armor’s motion to

dismiss will be granted in part and denied in part. Because some of the

Monell claims brought under Count Two are dismissed from the entire


       Defendants Cage and Kirk have submitted an unopposed motion to
       1

withdraw attorney, which will be granted. (Docket #228).
     Additionally, the parties’ unopposed motions to restrict sensitive
documents (Docket #241 and #257) will be granted.


                                Page 2 of 35
action as improperly pled, they are necessarily dismissed as to Milwaukee

County as well.

       1.1    Legal Standard

       Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of

complaints which fail to state a viable claim for relief. Fed. R. Civ. P.

12(b)(6). To state a viable claim, a complaint must provide “a short and

plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair notice

of what the. . .claim is and the grounds upon which it rests.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The allegations must

“plausibly suggest that the plaintiff has a right to relief, raising that

possibility above a speculative level[.]” Kubiak v. City of Chicago, 810 F.3d

476, 480 (7th Cir. 2016) (quotation omitted).

       In reviewing the complaint, the Court is required to “accept as true

all of the well-pleaded facts in the complaint and draw all reasonable

inferences in favor of the plaintiff.” Id. at 480–81. However, a complaint that

offers “‘labels and conclusions’” or “‘a formulaic recitation of the elements

of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555). The Court must identify allegations

“that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Id. at 679.

       1.2    Analysis

              1.2.1   Respondeat Superior

       In Count One of the amended complaint, Plaintiffs assert what is,

essentially, a respondeat superior claim against Armor, alleging that it is

responsible for the inadequate health care that its employees provided by

virtue of the fact that it is their employer. (Docket #57 at 23).


                                  Page 3 of 35
       The Supreme Court held in Monell v. Department of Social Services, 436

U.S. 658, 693 (1978), that a local governmental body cannot have vicarious

liability for the constitutional violations of its employees. Instead, it can

only be liable under Section 1983 if the government’s policy or custom

caused the violation. Id. at 694. All Circuits to consider the issue have

extended that reasoning to private corporations sued under Section 1983.

Shields v. Ill. Dep’t of Corr., 746 F.3d 782, 790 (7th Cir. 2014); Iskander v. Forest

Park, 690 F.2d 126, 128 (7th Cir. 1982). The Seventh Circuit recently declined

to overrule Iskander’s holding that “private corporations, when deemed to

be state actors in suits under 42 U.S.C. § 1983, must be treated the same as

municipal corporations. This means that they are not subject to vicarious

liability.” Gaston v. Ghosh, 920 F.3d 493, 494 (7th Cir. 2019). Accordingly,

Count One is dismissed as to Armor.

               1.2.2   Monell Claims

                       1.2.2.1 Allegations

       Plaintiffs make the following allegations regarding the constitutional

adequacy of Fiebrink’s care. First, they allege that MCJF had “an alleged

policy and procedure requiring an inmate to receive a medical screening

within 72-hours of admission,” and that Fiebrink did not receive such a

screening, in violation of that policy. (Docket #57 at 2). They allege that

MCJF employees knew that Fiebrink was suffering from “life threatening

withdrawal symptoms,” but intentionally “failed to administer withdrawal

medications, employ the preventative detox protocol, or provide any

treatment.” Id. at 3. Plaintiffs further allege that Fiebrink should have

received a medical assessment and a physical exam upon admission.

Plaintiffs aver, however, that in light of Milwaukee County’s “de facto




                                   Page 4 of 35
policy and procedure” of “avoiding performance of a medical exam,”

Fiebrink was ignored. Id. at 15–16.

       Plaintiffs also contend that MCJF was perpetually understaffed,

which resulted in substandard medical care due to “delays in access to care

and deterioration in quality of care for detainees.” Id. at 17. MCJF ignored

recommendations to provide adequate staffing, thereby condoning and

approving of a de facto policy of inadequate medical care. As a result of this

understaffing, Plaintiffs allege that a “de facto policy of allowing

[untrained] correctional staff to make medical determinations about the

health and well-being of detainees” arose. Id. at 18.

       In support of their allegations that inadequate medical care was part

of a wide-spread problem at MCJF, Plaintiffs describe the deaths of three

inmates in 2016. Terrill Thomas died of dehydration when MCJF cut off the

water supply in his cell. Laliah Swayzer, the newborn of an inmate, Shade

Swayzer, died after Shade was forced to give birth alone in a solitary cell.

Michael Madden died following a heart infection and seizure, before

responding officers were able to secure medical attention.

       From this disjointed assortment of allegations in the complaint,

Plaintiffs argue, in response to the motion to dismiss, that the following de

facto policies, or customs, are the bases for their Monell claims: MCJF’s

failure to (1) conduct medical intake assessments more than once per year;

(2) require interval history and physical examinations when someone is

jailed more than once per year; (3) require administration of medicine, or

other necessary medical care, when someone is going through




                                Page 5 of 35
withdrawal;2 (4) provide adequate care to inmates; and (5) train staff on

how to respond to inmates suffering from heroin withdrawal. (Docket #116

at 5–6). Plaintiffs allege that Milwaukee County and Armor “were the

moving force behind these de facto policies because they refused to

adequately train, supervise and control [or discipline] staff, both

correctional and medical.” (Docket #57 at 21). In turn, these de facto policies

were “the moving force behind the constitutional violations” that Fiebrink

suffered. Id. at 22. Plaintiffs contend that it would be “obvious that Armor

employees and correctional officers w[ould] confront detainees that

w[ould] develop symptoms from heroin withdrawal and that those

detainees will be injured or killed by a policy and practice that eschews

immediate medical care.” (Docket #116 at 9).

                      1.2.2.2 Discussion

       Monell allows municipalities to be held liable under Section 1983, but

not on a theory of respondeat superior. Milestone v. City of Monroe, Wis., 665

F.3d 774, 780 (7th Cir. 2011); City of Oklahoma City v. Tuttle, 471 U.S. 808, 810

(1985). Instead, “[m]isbehaving employees are responsible for their own

conduct,” and “‘units of local government are responsible only for their

policies rather than misconduct by their workers.’” Lewis v. City of Chicago,

496 F.3d 645, 656 (7th Cir. 2007) (quoting Fairley v. Fermaint, 482 F.3d 897,

904 (7th Cir. 2007)). For municipal liability to arise under Section 1983, the

constitutional violation must be brought about by (1) an express municipal


       2 Plaintiffs articulate their third and fourth allegations as, “Third, Armor
lacks a policy requiring the administration of a preventative detoxification
protocol. Fourth, Armor’s policy and practice is not to provide medication or other
immediate medical care when withdrawal symptoms are observed.” These
policies address the same issue—i.e., prompt and appropriate care for inmates
with habitual heroin use—so the Court has condensed them into one policy.


                                  Page 6 of 35
policy; (2) a widespread, though unwritten, custom or practice; or (3) a

decision by a municipal agent with “final policymaking authority.” Darchak

v. City of Chicago Bd. of Ed., 580 F.3d 622, 629 (7th Cir. 2009).

       Plaintiffs do not take issue with a specific policy; rather, they proceed

under the second species of Monell liability. Accordingly, Plaintiffs must

plead facts allowing the reasonable inference that Defendants were

deliberately indifferent to these widespread practices. Palmer v. Marion Cty.,

327 F.3d 588, 596 (7th Cir. 2003); Bd. of Cty. Comm’rs of Bryan Cty., Okla. v.

Brown, 520 U.S. 397, 407 (1997). Only if Defendants consciously ignored a

need for action can it be said that they adopted a de facto “policy” of

violating inmates’ constitutional rights. City of Canton, Ohio v. Harris, 489

U.S. 378, 388 (1989); Calhoun v. Ramsey, 408 F.3d 375, 380 (7th Cir. 2005) (“If

the same problem has arisen many times and the municipality has

acquiesced in the outcome, it is possible (though not necessary) to infer that

there is a policy at work.”). This can be demonstrated “by showing a series

of bad acts and inviting the court to infer from them that the policymaking

level of government was bound to have noticed what was going on and by

failing to do anything must have encouraged or at least condoned, thus in

either event adopting, the misconduct of subordinate officers.” Jackson v.

Marion Cty., 66 F.3d 151, 152 (7th Cir. 1995). In other words, because

Plaintiffs’ Monell claims generally target the Defendants’ lack of policies,

Plaintiffs must plead facts alleging that the “gap” in Defendants’ policies

reflected a decision to act unconstitutionally. Calhoun, 408 F.3d at 380. In

assessing whether the absence of a policy or protocol gives rise to a decision

to violate an inmate’s right to medical care, the Court will look for

“evidence that there is a true municipal policy at issue, not a random

event.” Calhoun, 408 F.3d at 380. The absence of a policy could mean a


                                  Page 7 of 35
variety of things—“that the government sees no need to address the point

at all, or that it believes that case-by-case decisions are best, or that it wants

to accumulate some experience before selecting a regular course of action.”

Id.

       In very rare instances, sometimes even a single constitutional

violation, “accompanied by a showing that a municipality has failed to train

its employees to handle recurring situations presenting an obvious

potential for such a violation, could trigger municipal liability.” Brown, 520

U.S. at 409 (citing Harris, 489 U.S. at 390). This extremely limited class of

Monell liability applies only to situations where “a violation of federal rights

may be a highly predictable consequence of a failure to equip [officials]

with specific tools to handle recurring situations.” Id. The Supreme Court

has recently explained that in Harris, “[t]he Court sought not to foreclose

the possibility, however rare, that the unconstitutional consequences of

failing to train could be so patently obvious that a city could be liable under

§ 1983 without proof of a pre-existing pattern of violations.” Connick v.

Thompson, 563 U.S. 51, 64 (2011).

       In addition to showing sufficient culpability on the part of the

governmental entity, a Monell plaintiff must allege facts allowing the

inference that the challenged policy, practice, or custom was the “moving

force” behind her injury. Harris, 489 U.S. at 389. Simple but-for causation is

not enough. See Wilson v. Cook Cty., 742 F.3d 775, 784 (7th Cir. 2014) (citing

Brown, 520 U.S. at 410). Instead, the challenged practice “must be closely

related to the ultimate injury” that the plaintiff suffered. Harris, 489 U.S. at

391; Estate of Sims ex rel. Sims v. Cty. of Barbeau, 506 F.3d 509, 515 (7th Cir.

2009) (there must be a “direct causal link” between a custom and the alleged

constitutional violations). The Seventh Circuit has said that a “moving


                                  Page 8 of 35
force” is the “catalyst” for the injury in question, not merely a “contributing

factor.” Johnson v. Cook Cty., 526 F. App’x 692, 696 (7th Cir. 2013); Thomas v.

Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 307 (7th Cir. 2010) (training or policy

changes that “might” have had an effect on plaintiff’s treatment did not

satisfy causation requirement).

       Most of Plaintiffs’ Monell violations must be dismissed because

Plaintiffs have not alleged facts that support the inference that these policies

were widespread, that the policies had resulted in similar harm in the past,

that Fiebrink’s harm was the obvious result of these policies, or, finally, that

the policies were the moving force behind Fiebrink’s constitutional harm.

                             1.2.2.2.1 Medical policies

       Plaintiffs argue that they allege that Armor had “a policy and

practice” of conducting “clinical intake assessments by medical

practitioners. . .only once per year.” (Docket #116 at 5). Plaintiffs also claim

that Armor “lacks a policy requiring an interval history and physical

examination when someone is jailed more than once in a year.” Id. These

policies articulate the same failure to conduct an adequate and timely

medical examination upon re-entry to MCJF, so they will be analyzed as

one policy. Plaintiffs argue that these policies were widespread, systematic,

and the moving force behind Fiebrink’s constitutional harm.

       Despite claiming a policy of inadequate medical examination for

inmates re-entering CMJF, in their amended complaint, Plaintiffs

acknowledge that Armor conducted an initial health screening of Fiebrink

when she was booked. (Docket #57 at 14). They also state that it was

Armor’s policy to “require[] an inmate to receive a medical screening

within 72-hours of admission.” Id. at 2. Fiebrink did not receive her

screening before she died, id., because the screening was re-scheduled, but


                                  Page 9 of 35
a policy was nevertheless allegedly in place. The complaint, therefore,

undermines the very Monell policies of which it tries to make claims.

       Even if Plaintiffs had successfully alleged a cognizable policy of

failing to appropriately examine newly re-admitted inmates, there are still

no allegations that Armor was on notice that its health screening policies

were likely to result in violations of inmates’ constitutional rights. Plaintiffs

do not point to a single other instance of constitutional harm arising from

Armor’s medical screening policies as they relate to re-entering inmates.

                             1.2.2.2.2 Detoxification policies

       Plaintiffs attempt to allege Monell claims based on Armor’s lack of a

policy “requiring the administration of a preventative detoxification

protocol,” and the policy and practice of failing to provide “medication or

other immediate medical care when withdrawal symptoms are observed.”

(Docket #116 at 5). These policies articulate the same failure to provide

adequate care to inmates suffering from withdrawal, so they will be

analyzed as one claim.

       The facts of the amended complaint suggest that the decision to

administer taper medication is conducted on a case-by-case basis. See

(Docket #57 at 6–7). That complaint points to no other instances of abject

denial of medications that suggest a de facto policy of withholding

necessary medications from heroin users. Moreover, the amended

complaint indicates that medical care was envisioned for Fiebrink as her

withdrawal was monitored. Id. Therefore, Plaintiffs have failed to

sufficiently plead the existence of a de facto policy of refusing medical

attention or medication for inmates who used heroin and/or are

withdrawing.




                                 Page 10 of 35
       Additionally, even if they had sufficiently pled such a policy,

Plaintiffs have failed to point to a single other constitutional violation

arising from such a policy. Accordingly, there are no facts to suggest

Armor’s knowledge that such a practice commonly occurred. To the extent

that Plaintiffs attempt to allege a single-incident Monell claim, they have not

credibly alleged that “a violation of federal rights [is] a highly predictable

consequence of” failing to immediately medicate an inmate who indicates

heroin use or demonstrates withdrawal symptoms. Brown, 520 U.S. at 409.

The amended complaint contains facts suggesting that Fiebrink’s

withdrawal was supposed to be monitored, which undermines the “high[]

predictab[ility]” of the constitutional violation. Id. For example, that

complaint indicates that taper medications were evaluated, but determined

to be unnecessary at the time of admission. (Docket #57 at 6–7). Meanwhile,

three nurses were ordered to conduct detox/withdrawal monitoring of

Fiebrink over the course of several days. Id. at 6. The amended complaint,

therefore, does not support the allegation that Armor had a widespread, de

facto policy of withholding medical care to inmates suffering from or at risk

of withdrawal.

                            1.2.2.2.3 Failing to provide adequate medical
                                      care

       Plaintiffs broadly allege that Armor failed to provide adequate

medical care to inmates and point to four deaths at MCJF in 2016 in an

attempt to illustrate a wide-spread practice of ignoring medical needs. The

deaths, discussed above, include Fiebrink’s, a baby who was born in

solitary confinement, a man who died in solitary confinement when his

water was cut off for six days, and a man who died after suffering from a

heart condition and a seizure.


                                 Page 11 of 35
       In Terry v. County of Milwaukee, this Court declined to find a

widespread municipal custom or practice of ignoring inmates’ medical

needs based on these same deaths. 2018 WL 2567721, at *4, *6 (E.D. Wis.

June 4, 2018). The Court explained that the circumstances surrounding each

death were too distinct to suggest a pattern. As here, the plaintiffs made no

allegations that the same staff, medical conditions, or policies were behind

the deaths. The only common fact underlying each passing was that these

individuals died in MCJF custody because their medical needs were

ignored—“though one instance of being ignored appears to mean

something vastly different from the next.” Id. at *7. The Court must reiterate

what it held then, which is that there are insufficient factual allegations to

suggest that “tolerating the problem amounted to a conscious choice.” Id.

at *8. Indeed, the “custom or policy underlying a Monell claim cannot be so

amorphous that it effectively exposes a municipality to respondeat superior

liability.” Id. Because Plaintiffs have failed to state a cognizable practice, this

claim must be dismissed.

                              1.2.2.2.4 Failing to train staff to respond to
                                        inmate withdrawal

       Plaintiffs finally argue that Armor had a policy of failing to train

employees on adequate medical care for inmates suffering from heroin

withdrawal, which amounted to deliberate indifference. Defendant argues

that there is no “recurring situation that presents an obvious potential for a

constitutional violation,” and no allegation that Armor “fail[ed] to provide

further training after learning of a pattern of constitutional violations.”

(Docket #137 at 11–12) (citing and quoting Dunn v. City of Elgin, Illinois, 347

F.3d 641, 646 (7th Cir. 2003)). They further argue that there is no “obvious

need” that leaves open the possibility that the “unconstitutional


                                  Page 12 of 35
consequences of failing to train could be so patently obvious that a city

could be liable under Section 1983 without proof of a pre-existing pattern

of violations.” Connick, 563 U.S. at 64.

        The Court finds that the pleadings do sufficiently allege a failure to

train employees on how to respond to inmates suffering from heroin

withdrawal. (Docket #57 at 18, 26). Plaintiffs allege that Fiebrink was not

properly treated for her heroin withdrawal symptoms due to Armor’s and

Milwaukee County’s failure to train employees on how to recognize and

care for withdrawing inmates, and that she died as a result. Id. In light of

the high rate of individuals who suffer from opioid addiction, as well as the

sweeping media coverage of the issue, it is conceivably obvious that

constitutional violations would arise from a failure to train staff on how to

respond to this issue. At the motion to dismiss juncture of this analysis,

Plaintiffs have adequately alleged that Armor’s and Milwaukee County’s

failure to train was the moving force behind Fiebrink’s death. This claim

will be analyzed on summary judgment, infra.

2.      DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

        Milwaukee     County,    Wisconsin       County   Mutual   Insurance

Corporation, Latrail Cole, Latisha Aikens, Armor Correctional Health

Services, Inc., Brandon Decker, Briteny Kirk, Eva Cage, and Veronica

Wallace have submitted motions for summary judgment. For the reasons

stated below, the motions submitted by the Milwaukee County Defendants,

(Docket #193), the Armor Defendants, (Docket #210), and Briteny Kirk and

Eva Cage (Docket #219) will be granted in part and denied in part. Veronica

Wallace’s motion for summary judgment, (Docket #223), will be granted in

full.




                                 Page 13 of 35
       2.1    Legal Standard

       Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

Court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). The Court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs that “we

leave those tasks to factfinders.” Berry v. Chicago Transit Auth., 618 F.3d 688,

691 (7th Cir. 2010). The party opposing summary judgment “need not

match the movant witness for witness, nor persuade the [C]ourt that [his]

case is convincing, [he] need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

       2.2    Relevant Facts

       On August 24, 2016, Fiebrink was arrested by the Milwaukee Police

Department and detained on an outstanding probation violation. During

her arrest, she sustained an injury to her foot and was transported to St.

Francis Hospital for evaluation. She received a foot x-ray and an EKG, both

of which came back as normal. Fiebrink was transported to MCJF, where a

pre-booking screening was completed by an Armor nurse. After booking,

another nurse, Mai Bruno (“Bruno”), performed an intake health screening


                                 Page 14 of 35
on Fiebrink in the early morning of August 25, 2016. Fiebrink told Bruno

that she was a habitual heroin user. Bruno indicated on the health screening

form that Fiebrink was a daily heroin user and had last used heroin the

previous day. Bruno also noted that Fiebrink had had difficulty with drug

withdrawal in the past. At the time she was booked, Fiebrink did not have

any symptoms of withdrawal, and registered a “zero” on a withdrawal

symptom scale of 0-10. Nevertheless, Bruno completed a withdrawal

screening flowsheet form and a mental health intake screening form, and

reported Fiebrink’s heroin use to a clinician, Brandon Decker. Decker

formulated a withdrawal assessment plan that did not include

detoxification medications. The parties agree that this failure to provide

detoxification medication violated protocols. (Docket #245 at 3). Decker did,

however, prescribe regular withdrawal checks, which consist of a nurse

practitioner taking the patient’s vital signs and asking various questions

about withdrawal symptoms. Aside from this, Decker was not involved in

Fiebrink’s care, nor did he receive any other updates about her. At no point

during these various health evaluations did Fiebrink disclose any heart

issues.

          At the time Fiebrink was admitted, it was Armor’s policy to conduct

withdrawal monitoring checks twice per day on inmates who indicated

heroin use. Detoxification was to be done under the supervision of a

physician. Armor also had a list of possible medications that could be

administered to individuals going through the detoxification process.

          Fiebrink was put into jail’s general population, but placed on a lower

bunk, which sometimes indicates that an inmate has special needs. Bruno

scheduled a “Level 2” medical appointment with a clinician for opiate




                                  Page 15 of 35
withdrawal on August 26. This appointment was subsequently rescheduled

for a later date.

       On August 25, the day Fiebrink was admitted MCJF, Nurse Kirk

went to the sixth-floor common area in order to conduct withdrawal checks.

During these withdrawal checks, inmates are supposed to come out of their

cells and undergo a brief examination. If inmates refuse treatment, Armor’s

policy requires the nurse to inform the patient of the risks of refusing

consent, and have the patient sign a refusal of treatment form. If the patient

refuses to sign the form, then the correctional officer on duty must sign.

Armor trains its nurses never to go into the inmate’s cells, so if an inmate

refuses to come out of his or her cell, the corrections officer will serve as a

go-between for the inmate and the nurse.

       On August 25, Fiebrink refused the withdrawal check conducted by

Kirk. (Docket #235 at 11). This was the only attempted withdrawal check

that anybody conducted that day. Kirk filled out a refusal form but did not

explain the risks of refusing treatment to Fiebrink. Kirk never saw Fiebrink,

and communicated with her through a guard. The correctional officer on

duty signed the refusal form in lieu of Fiebrink.

       On August 26, Fiebrink refused a withdrawal check from Nurse

Wallace. This was the only attempted withdrawal check of the day. Wallace

did not fill out a refusal form, but she did explain the risks of refusing

treatment to Fiebrink and made a note that Fiebrink refused treatment on

Fiebrink’s electronic medical records, so that future nurses would see it.

        On August 27, Fiebrink refused a withdrawal check from Nurse

Cage. This was the only attempted withdrawal check of the day. Cage filled

out a refusal form but did not explain the risks of refusing treatment to

Fiebrink. Cage did not see Fiebrink or speak directly to her, but


                                Page 16 of 35
communicated through the security guard. Fiebrink was last noted to be

alive at 6:00 p.m. on August 27, 2016.

      Correctional Officer Cole was on duty during Fiebrink’s time at

MCJF. She knew that Fiebrink was assigned to a lower tier and a lower

bunk, but the parties dispute whether Cole understood that Fiebrink was

assigned to this type of bunk because she was going through withdrawal.

Generally speaking, correctional staff were not apprised of inmates’ health

information, including prior heroin use. (Docket #234 at 5). On August 27,

Cole witnessed Fiebrink refuse breakfast, which was fairly common among

inmates. Later that day, Fiebrink defecated on herself. In response to the

defecation, Cole ensured that Fiebrink’s cell was cleaned, and noted that

Fiebrink showered herself without incident. Following the defecation,

Fiebrink socialized with other detainees in the day room. There is no

evidence that the diarrhea, or any other symptoms, persisted or worsened.

The parties dispute whether, from these incidents, Cole knew that Fiebrink

was suffering from severe withdrawal. Cole was not formally trained to

recognize heroin withdrawal symptoms.

      Correctional Officer Aikens was assigned to the night shift on

Fiebrink’s floor the night she died. Aikens was tasked with making sure

that inmates were in their cells and, if necessary, responding to calls for

help. Aikens knew that an inmate who was assigned a lower tier/lower

bunk was likely to have special needs. Aikens did not have any interactions

with Fiebrink prior to Fiebrink’s death. Aikens performed regular bed

checks at Fiebrink’s cell at around 10:30 p.m. and 11:13 p.m. on August 27,

2016, and then again at approximately 12:05 a.m., 12:50 a.m., and 1:42 a.m.

on August 28, 2016. Defendants provided evidence that Aikens conducted

additional bed checks at approximately 1:25 a.m., 2:15 a.m., 3:02 a.m., 3:30


                               Page 17 of 35
a.m., 5:15 a.m., 5:50 a.m. When conducting these bed checks, officers were

to look at the rise and fall of the inmates’ chests, if possible, to ensure that

they were breathing. Many of Aikens’s rounds were quickly completed,

and there is an issue of fact as to whether she performed these rounds

thoroughly.

       There is a “call-light” outside each cell, which inmates are able to

activate when they are in distress. There is an issue of fact as to whether

Fiebrink called for help in the night and activated her call-light. Plaintiffs

have provided a witness who remembers hearing Fiebrink call for help and

seeing Fiebrink’s call-light activate; Defendants have provided evidence

seeking to undermine this witness’s account. Aikens testifies that neither

she, nor her partner on duty, recall anything out-of-the-ordinary from that

night. (Docket #234 at 15).

       When Cole entered Fiebrink’s cell around 7:24 a.m. on August 28 to

bring her to a medical assessment, Fiebrink was cold to the touch. She was

pronounced dead shortly thereafter. The parties dispute the cause of

death—Defendants’ autopsy points to cardiovascular disease, while

Plaintiffs’ expert opines that the cause of death was due to withdrawal-

related complications. See (Docket #221-6 at 10–16).

       2.3    Analysis

              2.3.1   Estate of Fiebrink’s Section 1983 Claim for Violation
                      of her Eighth Amendment Rights

       As a threshold matter, the parties dispute whether the Eighth or

Fourteenth Amendment applies to Fiebrink’s Section 1983 claim. The due

process protections of the Fourteenth Amendment “govern [a] pretrial

detainee’s conditions of confinement after the judicial determination of

probable cause, and the Eighth Amendment applies following conviction.”


                                 Page 18 of 35
Lopez v. City of Chicago, 464 F.3d 711, 719 (7th Cir. 2006). Fiebrink was

arrested and detained at MCJF pursuant to a warrant issued as a result of

an outstanding probation violation. The case law in this circuit is clear that

the Eighth Amendment applies “following conviction.” Id. Since probation

is a term of punishment imposed in lieu of confinement following

conviction, the Eighth Amendment applies.

        The Eighth Amendment’s “deliberate indifference” standard

requires that (1) Fiebrink suffered from an objectively serious medical

condition; (2) the government official subjectively knew of the condition

and was deliberately indifferent in treating it; and (3) this indifference

caused Fiebrink’s injury. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Gayton

v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

       The parties do not dispute that heroin withdrawal constitutes a

serious medical condition. See Davis v. Carter, 452 F.3d 686, 692–93 (7th Cir.

2006) (assuming, without deciding, that heroin withdrawal is a sufficiently

serious medical condition that would give rise to a violation of the Eighth

Amendment). The issue here is whether the parties acted with deliberate

indifference towards Fiebrink’s medical need.

       The deliberate indifference inquiry has two components. “The

official must have subjective knowledge of the risk to the inmate’s health,

and the official also must disregard that risk.” Gayton, 593 F.3d at 620. Even

if an official is aware of the risk to the inmate’s health, he is not liable if he

“responded reasonably to the risk, even if the harm ultimately was not

averted.” Farmer, 511 U.S. at 844; Estate of Novack ex rel. Turbin v. Cty. of

Wood, 226 F.3d 525, 529 (7th Cir. 2000); Fisher v. Lovejoy, 414 F.3d 659, 662

(7th Cir. 2005). Establishing deliberate indifference is a heavy burden; the

Seventh Circuit has emphasized that deliberate indifference “comprehends


                                 Page 19 of 35
more than mere negligence but less than the purposeful or knowing

infliction of harm.” Estate of Novack, 226 F.3d at 529; Peate v. McCann, 294

F.3d 879, 882 (7th Cir. 2002). Indeed, the Court of Appeals has characterized

the required showing “as ‘something approaching a total unconcern for [the

prisoner’s] welfare in the face of serious risks.’” Collins v. Seeman, 462 F.3d

757, 762 (7th Cir. 2006) (quoting Duane v. Lane, 959 F.2d 673, 677 (7th Cir.

1992)). The operative inquiry is not whether the inmate believes some other

course of treatment would have been better. Snipes v. DeTella, 95 F.3d 586,

591 (7th Cir. 1996); Reynolds v. Barnes, 84 F. App’x 672, 674 (7th Cir. 2003)

(“[T]he Constitution does not mandate that a prisoner receive exactly the

medical treatment he desires.”). The individual defendants’ deliberate

indifference will be analyzed below.

                     2.3.1.1       Nurse Brandon Decker

       Plaintiffs have failed to establish a genuine issue of material fact as

to whether Decker knew that Fiebrink was in need of withdrawal

medication when she was booked into MCJF. Decker was informed that

Fiebrink was a regular heroin user with a history of difficult withdrawal.

However, he also knew that she did not exhibit a single withdrawal

symptom upon entry to MCJF. Accordingly, Decker developed a

monitoring plan that entailed withdrawal checks for Fiebrink—including

one later in the day that she was admitted—and a medical appointment

within 72-hours. There is no evidence that Decker ignored the risks of

future heroin withdrawal. To the contrary, he addressed it with a plan

tailored to her symptoms at the time of admittance (which were non-

existent) and which could accommodate any future symptoms of

withdrawal as they arose. There is no evidence that Decker had any

responsibility past this initial consultation, nor was his opinion requested


                                Page 20 of 35
at a later hour. While Decker may have been negligent in failing to order

taper medications, there is no evidence of deliberate indifference.

                     2.3.1.2        Nurse Briteny Kirk

       There is no evidence that Kirk knew that Fiebrink was undergoing

withdrawal symptoms when she entered the day room to conduct a

withdrawal check. On August 25, Fiebrink declined the withdrawal check,

as was her right to do, and the correctional officer who relayed the

communications to Kirk gave no indication that Fiebrink was in distress.

Additionally, Fiebrink had not been assigned any taper medication at that

point, so Kirk had no basis to believe that Fiebrink was in need of medical

attention. Although Kirk should have informed Fiebrink of the risks of

refusing medical attention and conducted another withdrawal check later

in the day, “her failure to do so was not a deliberate indifference to a serious

medical condition,” but may have been merely negligent in light of the fact

that Fiebrink gave no indication of suffering from serious withdrawal

symptoms. Gayton, 593 F.3d at 623. Because Kirk was not subjectively aware

that Fiebrink was suffering from severe withdrawal symptoms, there is no

deliberate indifference.

                     2.3.1.3        Nurse Veronica Wallace

       Like Kirk, Wallace had no subjective knowledge that Fiebrink was

suffering from serious heroin withdrawal on August 26. Fiebrink was not

prescribed taper medications, and she refused a withdrawal check, as was

her right. Wallace saw Fiebrink and explained to her the risks of refusing

medical treatment. There is no evidence that Fiebrink was exhibiting

withdrawal symptoms that would have put Wallace on notice of her

condition. Although Wallace should have filled out a refusal form and

conducted another withdrawal check that day, “her failure to do so was not


                                 Page 21 of 35
a deliberate indifference to a serious medical condition,” but may have been

merely negligent in light of the fact that she did not know that Fiebrink was

suffering from serious withdrawal symptoms. Gayton, 593 F.3d at 623.

Because Wallace was not subjectively aware that Fiebrink was suffering

from severe withdrawal symptoms, there is no deliberate indifference.

                     2.3.1.4       Nurse Eva Cage

       Like Kirk and Wallace, Cage had no subjective knowledge that

Fiebrink was suffering from serious heroin withdrawal. When Cage

attempted to conduct the withdrawal check on August 27, Fiebrink still had

not been prescribed taper medications, and she had refused two

withdrawal checks. Cage was not informed that Fiebrink had defecated on

herself or refused breakfast. Thus, there is no evidence that Cage knew that

Fiebrink was suffering from withdrawal symptoms, let alone serious ones.

Fiebrink declined the withdrawal check, as was her right to do, and the

correctional officer who communicated between them gave no indication

that Fiebrink was in distress. Although Cage should have warned Fiebrink

about the risks of refusing medical care, “her failure to do so was not a

deliberate indifference to a serious medical condition,” but may have been

merely negligent in light of the fact that she did not know that Fiebrink was

suffering from serious withdrawal. Gayton, 593 F.3d at 623. Because Cage

was not subjectively aware that Fiebrink was suffering from severe

withdrawal symptoms, there is no deliberate indifference.

                     2.3.1.5       Correctional Officer Latrail Cole

       Plaintiffs have failed to establish a genuine issue of material fact as

to Cole’s deliberate indifference to a serious medical need. There is no

evidence that Cole had subjective knowledge of Fiebrink’s severe heroin

withdrawal. The parties dispute whether Cole would have understood the


                                Page 22 of 35
significance of Fiebrink’s lower bunk assignment, but this is of no

consequence. Even if the Court assumed that Cole did understand, from

Fiebrink’s bunk assignment, that Fiebrink may have had special needs, it is

undisputed that Cole did not know what those special needs were. The

parties agree that refusing meals is a fairly common occurrence, so the only

indication Cole may have had of a serious medical issue was the self-

defecation. However, in response to Fiebrink’s self-defecation, Cole

ensured that Fiebrink and her cell were swiftly cleaned. Cole attested that

Fiebrink used the shower by herself without incident, then socialized with

other inmates in the day area. Fiebrink never told Cole that she was going

through withdrawal or experiencing continuing/worsening diarrhea, nor

did she appear to be in obvious anguish. There is, in short, no evidence that

Cole subjectively knew that Fiebrink was suffering from severe withdrawal.

                     2.3.1.6        Correctional Officer Latisha Aikens

         It is undisputed that Aikens did not know that Fiebrink was

suffering from heroin withdrawal at the beginning of the night that Fiebrink

died. However, Plaintiffs offer some evidence which, if believed, indicates

that at some point in the early morning of August 28, Fiebrink called for

help and activated the call button outside of her cell, but nobody

responded. Defendants, on the other hand, have provided evidence that

Aikens diligently conducted her rounds twice an hour—which included a

“bed check” of Fiebrink’s cell—and concluded that nothing out of the

ordinary happened that night. This issue of fact is left to the jury to resolve.

If Aikens ignored Fiebrink’s calls for help and call light while on her rounds,

then it can be inferred that she knew that Fiebrink was in distress, and

ignored her, which would potentially give rise to a deliberate indifference

claim.


                                 Page 23 of 35
                             2.3.1.6.1      Qualified Immunity

       Qualified immunity shields officials from the civil consequences of

their constitutional violations when the law did not put the officials on clear

notice that their conduct would be unlawful. Saucier v. Katz, 533 U.S. 194,

202 (2001); see also Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (holding that

the doctrine protects officials from civil liability when they perform

discretionary functions “insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person

would have known.”). “Put simply,” says the Supreme Court, “qualified

immunity protects ‘all but the plainly incompetent or those who knowingly

violate the law.’” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (quoting Malley

v. Briggs, 475 U.S. 335, 341 (1986)).

       The test for qualified immunity is (1) whether the defendants’

alleged actions violated the plaintiff’s constitutional rights; and (2)

“whether the implicated right was clearly established at the time.” Jones v.

Wilhelm, 425 F.3d 455, 461 (7th Cir. 2005). Once the defense is raised, the

plaintiff bears the burden to defeat it. Weinmann v. McClone, 787 F.3d 444,

450 (7th Cir. 2015). To overcome an assertion of qualified immunity,

Fiebrink must proffer facts which, if believed, would amount to a violation

of her constitutional rights. Katz, 533 U.S. at 201. As the discussion above

shows, Fiebrink has done this. Next, Fiebrink must show that the violation

of her constitutional rights was “clearly established under applicable law at

the time and under the circumstances that the defendant official acted.”

Easterling v. Pollard, 528 Fed. App’x 653, 656 (7th Cir. 2013).

       A right is clearly established if “a reasonable official would

understand that what he is doing violates that right.” Anderson v. Creighton,

483 U.S. 635, 640 (1987). Factually identical precedent is not necessary; the


                                 Page 24 of 35
guiding question is whether the official would have had “fair warning” that

the conduct was unconstitutional. Hope v. Pelzer, 536 U.S. 730, 741 (2002).

“Deliberately ignoring a request for medical assistance has long been held

to be a form of cruel and unusual punishment.” Cooper v. Casey, 97 F.3d 914,

916 (7th Cir. 1996). Accordingly, if Aikens heard Fiebrink call for help and

saw her activate the call-light outside her door, but ignored the request for

medical assistance, then qualified immunity would not apply.

                      2.3.1.7       Causation

         Defendants contend that Plaintiffs have not established an issue of

material fact as to whether Defendants’ unconstitutional conduct was the

cause in fact of her injury. Muckway v. Craft, 789 F.2d 517, 521 (7th Cir. 1986).

Causation is generally a question of fact for the jury to decide. Shick v. Ill.

Dept. of Human Servs., 307 F.3d 605, 615 (7th Cir. 2002) (“While generally the

issue of proximate cause is a jury question, in extreme circumstances ... the

question of proximate cause is an issue of law properly resolved by a

court.”); Gayton, 593 F.3d at 624 (in addressing a claim for deliberate

indifference to an inmate's medical needs under the Eighth Amendment,

“[p]roximate cause is a question to be decided by a jury, and only in the rare

instance that a plaintiff can proffer no evidence that a delay in medical

treatment exacerbated an injury should summary judgment be granted on

the issue of causation.”). The issue may only be resolved on summary

judgment “when there is no evidence from which a jury could reasonably

find the required proximate, causal nexus between the careless act and the

resulting injuries.” Johnson v. City of Philadelphia, 837 F.3d 343, 352 (3d Cir.

2016). The Court is satisfied that a reasonable jury could find causation

between Aikens ignoring Fiebrink’s alleged calls for help and Fiebrink’s

death.


                                 Page 25 of 35
               2.3.2   Estate of Fiebrink’s Monell Claim3

       At summary judgment, Plaintiffs must provide evidence that Armor

and Milwaukee County failed to train their staff on how to respond to

inmates suffering from heroin withdrawal, and that this policy of failing to

train was the moving force behind Fiebrink’s constitutional violation.

Wilson, 742 F.3d at 784.

       There is evidence that Armor’s training policies were deficient and

that Milwaukee County’s correctional officials were not trained on how to

identify and respond to inmates suffering from heroin withdrawal.

However, there is no evidence that the failure to train policy was the

moving force behind Fiebrink’s constitutional violation. This is because

Fiebrink was not exhibiting obvious signs of heroin withdrawal that would

have put any observing Armor or Milwaukee County employees on notice

even if they had been trained to identify signs of heroin withdrawal. The

only evidence of any out of the ordinary behavior that Fiebrink exhibited to

Cole—refusing one meal and defecating on herself once—are also

symptoms of a variety of other ailments or psychological conditions.

Additionally, there is no evidence that Fiebrink’s symptoms progressed or

were accompanied by other signs of withdrawal. Instead, the evidence

shows that after the defecation occurred, Fiebrink cleaned herself up and

proceeded to socialize in the day room without incident. There is no

evidence that Fiebrink complained of or exhibited any other withdrawal

symptoms, or that anybody observed her in obvious distress, until the night

       3 In their oppositions to summary judgment, Plaintiffs also advance Monell
theories regarding a de facto policy of understaffing. See (Docket #240 at 4).
Summary judgment is not the appropriate time to advance these arguments for
the first time, so the Court will not consider them. Shanahan v. City of Chicago, 82
F.3d 776, 781 (7th Cir. 1996).


                                  Page 26 of 35
that she passed away. Training could not have avoided the harm that

occurred because Fiebrink did not clearly present withdrawal symptoms.

Accordingly, there is no evidence that this failure to train was the moving

force behind her constitutional harm. Therefore, this Monell claim must be

dismissed.

              2.3.3   Robert Martinez’s Wrongful Death Claim

       Plaintiffs bring a federal wrongful death action based on any Section

1983 violations. The Seventh Circuit has yet to consider whether minor

children have standing to bring claims under Section 1983 for loss of society

or companionship of a parent. Defendants ask the Court to extend the

holding of Russ v. Watts, 414 F.3d 783, 791 (7th Cir. 2005), which established

that parents do not have “a constitutional right to recover for the loss of the

companionship of an adult child when that relationship is terminated as an

incidental result of state action,” to preclude a minor child’s ability to

recover for loss of companionship because the challenged state action was

not committed with the intent of interfering with the familial relationship.

The Court declines to do so at this juncture, although it acknowledges that

this is an unsettled area of the law. Russ’s holding intended to cabin due

process protections to mitigate “the risk of constitutionalizing all torts

against individuals who happen to have families.” Id. at 790. However, in

dicta, the Seventh Circuit acknowledged that the “need for the guidance

and support of. . .parents warrants sharply different constitutional

treatment.” Id. at 790. The only court to consider the issue in this district has

allowed minor children’s loss of companionship claims brought under

Section 1983 where the state action was not committed with intent to

interfere with the family relationship. See Avery v. City of Milwaukee, 2015

WL 13016242, at *1 (E.D. Wis. May 19, 2015); see also Mombourquette ex rel.


                                 Page 27 of 35
Mombourquette v. Amundson, 469 F. Supp. 2d 624, 654 (W.D. Wis. 2007).

Therefore, if a jury finds that Aikens violated Fiebrink’s civil rights, then

this Court will permit the jury to hear Robert Martinez’s claim. Martinez

was born on October 6, 1998 and was approximately 17 years and ten

months of age when Fiebrink passed away. A jury will be able to factor his

age into the damages computed for loss of society and companionship.

              2.3.4   Negligence (Wis. Stat. § 895.03)

       Plaintiffs bring a negligence claim against all defendants for their

conduct in relation to Fiebrink’s care in the days leading up to her death. In

Wisconsin, the elements of a negligence claim are: “(1) [a] duty of care on

the part of the defendant; (2) a breach of that duty; (3) a causal connection

between the conduct and the injury; and (4) an actual loss or damage as a

result of the injury.” Antwaun A. v. Heritage Mut. Ins. Co., 596 N.W.2d 456,

461 (Wis. 1999). The duty in this case would be one of reasonable or

ordinary care, which is defined as the care “which a person of ordinary

prudence would exercise under the same or similar circumstances.”

Schuldies v. Serv. Mach. Co., Inc., 448 F. Supp. 1196, 1199 (E.D. Wis. 1978).

Notably, Wisconsin has adopted the Andrews approach to duty, see Palsgraf

v. Long Island R.R. Co., 162 N.E. 99, 102 (Ct. App. N.Y. 1928) (Andrews, J.,

dissenting), holding that “[t]he duty of any person is the obligation of due

care to refrain from any act which will cause foreseeable harm to others

even though the nature of that harm and the identity of the harmed person

or harmed interest is unknown at the time of the act.” A.E. Inv. Corp. v. Link

Builders, Inc., 214 N.W.2d 764, 766 (Wis. 1974); Klassa v. Milwaukee Gas Light

Co., 77 N.W.2d 397, 401 (Wis. 1956). Thus, negligence arises when “it can be

said that it was foreseeable that [the defendant’s] act or omission to act may

cause harm to someone.” Rolph v. EBI Cos., 464 N.W.2d 667, 672 (Wis. 1991)


                                Page 28 of 35
(citations and quotations omitted). Yet, while Wisconsin has adopted the

view that “everyone owes a duty to the world at large, the duty owed to the

world is not unlimited but rather is restricted to what is reasonable under

the circumstances.” Hocking v. City of Dodgeville, 768 N.W.2d 552, 556 (Wis.

2009).

                       2.3.4.1       Immunity

         State officials are immune from liability for “acts done in the exercise

of legislative, quasi-legislative, judicial or quasi-judicial functions.” Wis.

Stat. § 893.80(4). Wisconsin courts have interpreted this protection as

extending to all conduct involving “the exercise of discretion and

judgment.” Milwaukee Metro. Sewerage Dist. v. City of Milwaukee, 691 N.W.2d

658, 673 (Wis. 2005) (quotation omitted). A “discretionary duty” requires “a

public official to determine how a general policy should be carried out or

how a general rule should be applied to a specific set of facts.” Patterson v.

Hepp, 2017 WL 3261715, at *12 (E.D. Wis. July 31, 2017) aff'd, 722 F. App’x

585 (7th Cir. 2018) (citing Lifer v. Raymond, 259 N.W.2d 537, 541 (Wis. 1977)).

Wisconsin courts have recognized four categories of acts to which

immunity does not apply: “(1) ministerial duties imposed by law, (2) duties

to address a known danger, (3) actions involving professional discretion,

and (4) actions that are malicious, willful, and intentional.” Scott v. Savers

Prop. & Cas. Ins. Co., 663 N.W.2d 715, 721 (Wis. 2003). The immunity

afforded by Section 893.80(4) and the exceptions thereto represent “a

judicial balance struck between ‘the need of public officers to perform their

functions freely [and] the right of an aggrieved party to seek redress.’” C.L.

v. Olson, 422 N.W.2d 614, 617 (Wis. 1988) (quoting Lister v. Bd. of Regents of

Univ. of Wis. Sys., 240 N.W.2d 610, 621 (Wis. 1976)); Patterson, 2017 WL

3261715, at *11. Three exceptions to discretionary immunity potentially


                                  Page 29 of 35
apply to this case: the professional discretion exception to Armor, Decker,

Cage, Kirk and Wallace; and either the ministerial duty exception or the

malicious, willful, and intentional exception to the County Defendants.

                              2.3.4.1.1 Armor, Decker, Cage, Kirk, and
                                        Wallace
       The “professional discretion” exception to immunity applies most

often in medical contexts because “[t]he theory behind immunity for quasi-

judicial decisions does not dictate an extension of the immunity to cover the

medical decisions of medical personnel employed by a governmental

body.” Scarpaci v. Milwaukee Cty., 292 N.W.2d 816, 827 (Wis. 1980); Estate of

Perry v. Wenzel, 872 F.3d 439, 462–63 (7th Cir. 2017) (applying Wisconsin

law and holding that because defendants “were exercising their medical

discretion. . .governmental immunity does not act as a bar to suit.”). Armor

does not dispute that immunity does not protect it or its employees;

therefore, the medical negligence claims against them will go forward.

                              2.3.4.1.2      County Defendants

       The ministerial duty exception removes an official’s immunity

where the duty in question “is absolute, certain and imperative, involving

merely the performance of a specific task when the law imposes, prescribes

and defines the time, mode and occasion for its performance with such

certainty that nothing remains for judgment or discretion.” Lister, 240

N.W.2d at 622.4 In contrast to ministerial tasks, discretionary acts require a

public official to determine how a general policy should be carried out or

how a general rule should be applied to a specific set of facts. Lifer, 259


       4Plaintiffs also argue that the professional discretion exception applies to
the County Defendants, but the correctional officers are not “medical personnel”
who made medical decisions regarding Fiebrink’s care. See Scarpaci, 292 N.W.2d
at 827.


                                  Page 30 of 35
N.W.2d at 541. Even acts performed pursuant to a legal obligation may be

discretionary because there may exist room for judgment. Scott, 663 N.W.2d

at 723. A key step in inquiring whether an act is discretionary or ministerial

is to identify the law creating the duty to act. “Where there is a written law

or policy defining a duty, we naturally look to the language of the writing

to evaluate whether the duty and its parameters are expressed so clearly

and precisely, so as to eliminate the official’s exercise of discretion.” Pries v.

McMillon, 784 N.W.2d 648, 656 (Wis. 2010). The Court begins, therefore,

with the alleged source of Defendants’ duty.

       Plaintiffs contend that Aikens and Cole had “a series of ministerial

duties imposed by both federal constitutional law and Milwaukee County

policy and procedure to ensure the safety and wellbeing of County

inmates.” (Docket #239 at 28). However, they do not point to a specific

writing that the Court can examine to determine whether “its parameters

are expressed so clearly and precisely, so as to eliminate the official’s

exercise of discretion.” Pries, 784 N.W.2d at 656. Certainly, all people have

a duty of care to one another, and custodial officials have a duty to carry

out their jobs according to the constitution and the legislation of Milwaukee

County, but a mandate to follow the law does not necessarily give rise to a

ministerial duty. See Swatek v. Cty. of Dane, 531 N.W.2d 45, 59–60 (Wis. 1995)

(evaluating a Wisconsin statute requiring prison officials to provide

appropriate medical care to inmates and concluding that the statute

imposes a discretionary duty). At summary judgment, Plaintiffs must do

more than simply allege that a ministerial duty exists—they must provide

evidence of the source of the ministerial duty in order for the Court to

evaluate whether the exception applies. Plaintiffs have not done this;




                                 Page 31 of 35
therefore, to the extent that the County Defendants were negligent,

discretionary immunity shields them from liability.

        The Court notes, however, that if a jury finds Aikens to be

deliberately indifferent, then the exception to governmental immunity for

actions conducted with malice, intent, or purpose may apply. See Brown v.

City of Milwaukee, 288 F. Supp. 2d 962, 984 (E.D. Wis. 2003) (leaving for the

jury the question of whether a police officer, who was also sued under

Section 1983, was malicious, willful, and intentional in his arrest of the

plaintiff); see also Campbell v. Brown Cty., 2006 WL 1207833, at *5 (E.D. Wis.

May 2, 2006) (Section 1983 case in which the court left for the jury the

question of whether immunity applied to a state law negligence claim).

Accordingly, if the jury finds that Aikens was deliberately indifferent, then

the question of whether she acted with malice, willfulness, or intent for the

purpose of negating governmental immunity will also be submitted to the

jury.

                     2.3.4.2       Standard of Care and Causation

        A prima facie case of medical malpractice under Wisconsin state law

requires Plaintiffs to establish the standard of care through expert

testimony. Carney-Hayes v. N.W. Wis. Home Care, Inc., 699 N.W.2d 524, 537

(Wis. 2005); Payne v. Milwaukee Sanitarium Found., Inc., 260 N.W. 386, 390

(Wis. 1977) (recognizing a “distinction between medical care and custodial

or routine hospital care.”). Plaintiffs have provided one admissible expert

opinion, from Timothy Ryan, that bears on the standard of medical care as

to Armor, Decker, Kirk, and Cage, thereby creating a genuine issue of

material fact as to whether the standard of care was breached. To the extent

Defendants take issue with the reliability of this expert’s qualifications and

conclusions, they may elicit those weaknesses through cross-examination.


                                Page 32 of 35
Plaintiffs’ tardy submission of Dr. Richard Lewan’s opinion (Docket #230)

is inadmissible to establish the standard of care. See Fed. R. Civ. P. 37(c)(1);

Baker v. Indian Prairie Cty. Unif. Sch. Dist. No. 204, 1999 WL 988799, at *3

(N.D. Ill. Oct. 26, 1999). Moreover, since Ryan does not opine on the

standard of care administered by Wallace, Plaintiffs have failed to make out

a prima facie case against her. Therefore, the negligence claims as to

Wallace must be dismissed.

       Armor, Decker, Kirk, and Cage also argue that Fiebrink’s own

refusal of treatment was a superseding cause to any purported negligence

that may have contributed to Fiebrink’s death. Causation is generally an

issue for the jury, unless there is absolutely no issue of fact. Shick, 307 F.3d

at 615. Here, while the Armor Defendants have provided evidence that

Fiebrink’s death was caused by issues unrelated to their putative

negligence, Plaintiffs have also provided evidence that medical negligence

may have contributed to Fiebrink’s death. See (Docket #221-6). A reasonable

jury could find a causal connection between the remaining defendants’

negligence and Fiebrink’s death. Therefore, the medical negligence claims

against the Armor Defendants are not properly resolved on summary

judgment.

3.     CONCLUSION

       Accordingly,

       IT IS ORDERED that Defendant Armor Correctional Health

Services, Inc.’s motion to dismiss Counts One and Two of Plaintiffs’

amended complaint (Docket #74) be and the same is hereby GRANTED in

part and DENIED in part;




                                 Page 33 of 35
      IT IS FURTHER ORDERED that the Milwaukee County

Defendants’ motion for summary judgment (Docket #193) be and the same

is hereby GRANTED in part and DENIED in part;

      IT IS FURTHER ORDERED that the Armor Defendants’ motion for

summary judgment (Docket #210) be and the same is hereby GRANTED in

part and DENIED in part;

      IT IS FURTHER ORDERED that Defendants Eva Cage and Briteny

Kirk’s motion for summary judgment (Docket #219) be and the same is

hereby GRANTED in part and DENIED in part;

      IT IS FURTHER ORDERED that Defendant Veronica Wallace’s

motion for summary judgment (Docket #223) be and the same is hereby

GRANTED;

      IT IS FURTHER ORDERED that Count I of the Amended

Complaint, Plaintiffs’ respondeat superior claim, be and the same is hereby

DISMISSED against Defendant Armor Correctional Health Services, Inc.;

      IT IS FURTHER ORDERED that Count II of the Amended

Complaint,   Plaintiffs’   Monell   claims     against   Defendants   Armor

Correctional Health Services, Inc. and Milwaukee County, be and the same

is hereby DISMISSED;

      IT IS FURTHER ORDERED that Count I of the Amended

Complaint, Plaintiffs’ Eighth Amendment claim, be and the same is hereby

DISMISSED as to Defendants Latrail Cole, Veronica Wallace, Brandon

Decker, Eva Cage, and Briteny Kirk;

      IT IS FURTHER ORDERED that Count III of the Amended

Complaint, Plaintiffs’ Section 1983 loss of consortium claim, be and the

same is hereby DISMISSED as to Defendants Latrail Cole, Veronica

Wallace, Brandon Decker, Eva Cage, and Briteny Kirk;


                               Page 34 of 35
      IT IS FURTHER ORDERED that Counts IV and V of the Amended

Complaint, Plaintiffs’ negligence and state law loss of companionship

claims, be and the same are hereby DISMISSED as to Defendants Veronica

Wallace and Latrail Cole;

      IT IS FURTHER ORDERED that Defendants Veronica Wallace and

Latrail Cole be and the same are hereby DISMISSED from this action;

      IT IS FURTHER ORDERED that Defendants Eva Cage and Briteny

Kirk’s motion to withdraw as attorney (Docket #228) be and the same is

hereby GRANTED;

      IT IS FURTHER ORDERED that Plaintiffs’ motion to restrict

document (Docket #241) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that the Armor Defendants’ motion to

restrict document (Docket #257) be and the same is hereby GRANTED.

      Dated at Milwaukee, Wisconsin, this 3rd day of May, 2019.

                                BY THE COURT:




                                J.P. Stadtmueller
                                U.S. District Judge




                             Page 35 of 35
